435 Pa. 586 (1969)
Commonwealth
v.
Trowery, Petitioner.
Supreme Court of Pennsylvania.
November 4, 1969.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
C. Barry Buckley, for petitioner.
*587 William H. Lamb, Assistant District Attorney, with him Norman J. Pine, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, November 4, 1969:
Petitioner was convicted of robbery and he appealed to the Superior Court, which affirmed. A petition for allocatur followed. The petition was prepared by petitioner; counsel has merely furnished a backer and a typist. This is clearly not the "representation in the role of an advocate" which we require. Commonwealth v. Stancell, 435 Pa. 301, 256 A. 2d 798 (1969).
The record is remanded to the hearing court so that counsel can file a proper petition for allocatur.